Citation Nr: 0621347	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-10 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for psychiatric disorder to 
include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel






INTRODUCTION

The veteran had served on active duty in the U.S. Army from 
February 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which, in pertinent part, denied service connection 
for post-traumatic stress disorder (PTSD).

On his initial appeal for benefits, the veteran included a 
claim for PTSD and nerves.  The RO addressed the issue of 
service connection for PTSD as well as the issue involving 
service connection for other psychiatric disorders.  As such, 
the Board has seen fit to recharacterize the issue on appeal 
to encompass entitlement to service connection for a 
psychiatric disorder to include PTSD.  

In March 2004, the veteran indicated on his VA Form 9 that he 
wanted a hearing at a local VA office before the Board.  
Subsequently, in April 2004 the veteran waived his right to 
an in-person hearing and requested a Video hearing before the 
Board.  The veteran failed to report to a Video hearing 
before the Board scheduled in November 2004 and has not 
requested another.  


FINDINGS OF FACT

1.  There is no competent medical evidence showing a 
diagnosis of PTSD. 

2.  A psychiatric disorder was not shown during service or 
within one year following separation from active duty 
service; and the veteran's current psychiatric problems have 
not been related by medical evidence to his active military 
service.




CONCLUSION OF LAW

Service connection for psychiatric disorder to include PTSD 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 
3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the every 
piece of evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
each claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In addition, service 
connection may be granted on a presumptive basis for certain 
chronic diseases, such as psychoses, if the disability was 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 
1113, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

I.  Service connection for PTSD.

VA law provides that service connection for PTSD "requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. . . ."  38 C.F.R. § 3.304(f).  

With regard to the first element, the veteran does not have a 
current diagnosis of PTSD.  While a November 2005 examination 
signed by a VA staff psychiatrist indicated that the veteran 
has a history of depression, there was no indication that the 
veteran suffers from PTSD.  VA medical records from May 2003 
to November 2005 indicate that veteran was not diagnosed with 
PTSD.  In fact, in May 2004, he was specifically referred for 
a PTSD consult, and it was determined that he did not meet 
the diagnostic criteria for PTSD.  Without a current 
diagnosis, the claim must fail.  38 C.F.R.  § 3.304(f) 
(2005).  


Although the veteran contends that he suffers from PTSD that 
is related to his service, as a lay person he is not 
competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992).  In the absence 
of competent medical evidence that a disability exists and 
that the disability was caused by or aggravated by the 
veteran's military service, the criteria for establishing 
service connection for PTSD have not been established, and 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App.  49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir.  2001). 

II. Service connection for psychiatric disability.
  
The veteran's available active duty medical records contain 
no evidence that he experienced or was treated for a 
psychiatric or mental disorder while on active duty.  While 
the veteran's service medical records seem to be incomplete 
(the veteran's service medical records only include a 
February 1969 induction examination and a clinical record 
form indicating that the veteran was treated for a scrotum 
injury), he does not claim that he was diagnosed with or 
received treatment for a psychiatric disorder during active 
military service, nor does he claim that such outstanding 
records would reveal such diagnosis or treatment.  
    
VA medical treatment records show that the veteran was not 
diagnosed with, or treated for, a psychiatric disorder until 
more than a decade after service.  There can be no 
presumption of inservice occurrence because the veteran's 
conditions were not diagnosed within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  The veteran was diagnosed in October 1995 
with "depressive disorder NOS with elements of organic 
affective disorder and adjustment disorder."  At that time, 
he denied any prior history of psychiatric symptoms.  While 
the record indicates that the veteran was treated for 
psychological disorders including depression, the record is 
absent any medical evidence showing a relationship between 
his diagnosed psychiatric disorders and military service.    
  

While the veteran alleges a history of psychiatric treatment 
in Chicago shortly after service, VA treatment records from 
Chicago in the 1970's contain no evidence of psychiatric 
treatment.  The veteran has not specifically identified that 
he had private treatment.  

The only evidence on the record that corroborates the 
veteran's claim linking his psychiatric disorders to military 
service is the lay testimony received in February 2006 from 
the veteran's spouse.  In that statement she indicated that 
the veteran has suffered from numerous psychiatric illnesses 
which were caused by his service in Vietnam.  The Board has 
considered statements from the veteran and his spouse.  
Despite the veteran's assertions to the contrary, the medical 
evidence fails to establish a causal connection, or nexus, 
between his psychiatric problems and active military service.  
While the veteran and his spouse may believe that his 
psychiatric illnesses are some how causally related to his 
military service, their testimony amounts to that of the 
opinion of a lay person.  A lay person has no competence to 
offer a medical opinion in that regard.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Because the medical evidence of record does not support the 
veteran's contentions, and because the lay evidence is not 
competent to establish the medical diagnosis or causation 
required to support his claim for service connection for 
psychiatric disorder to include PTSD, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim.  The evidence is not in equipoise such that doubt 
could be resolved in the veteran's favor.  38 U.S.C.A. § 
5107(b) (West 2002).  Consequently, the Board must deny the 
veteran's claim. 

Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 



A letter dated March 2003 and a subsequent letter dated May 
2003 fully satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  While the RO's 
letters did not specifically tell the claimant to provide any 
relevant evidence in his possession, nevertheless, as a 
practical matter, the Board finds that he has been notified 
of the need to provide such evidence.  First, the March 2003 
and May 2003 letters informed the veteran that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In addition, the March 2003 letter advised 
the veteran to send VA any medical reports that he had or to 
authorize VA to obtain these records on his behalf.  The 
veteran was also advised that although VA would make a 
reasonable effort to help him get the evidence necessary to 
support his claim, it was still his responsibility to support 
the claim with appropriate evidence.  Moreover, there is no 
allegation from the claimant that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
the claim.  As the Board concludes above that the 
preponderance of the evidence is against the veteran's claim 
for service connection for psychiatric disability to include 
PTSD, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  
 
The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.     

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records have been obtained to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The veteran has not 
specifically indicated that he received treatment in a 
private facility.  While the service medical records appear 
to be incomplete, there is no indication from the veteran 
that he was treated for psychiatric problems during service 
or that any outstanding service medical records may contain 
evidence that would support the veteran's claim.  Thus, there 
is no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
An examination or opinion is necessary if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).

The Board concludes an examination is not needed in this 
case.  First, on the PTSD claim, there is no medical evidence 
showing he has the claimed condition and, in fact, medical 
professionals have expressly concluded the criteria are not 
met for diagnosing PTSD.  Second, on the claim for any other 
psychiatric disorder, there is no evidence that the veteran 
experienced any psychiatric symptomatology during service, 
and no competent evidence that the current conditions are 
possibly related to his service.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  




	(CONTINUED ON NEXT PAGE)


	
ORDER

Service connection for psychiatric disability to include PTSD 
is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


